DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the AFCP 2.0 filed on 03/01/2021.
The amendments filed on 03/01/2021 have been entered. Applicant has cancelled claims 5, 7-8, and 13-20, accordingly claims 1-4, 6, and 9-12 remain pending.
The prior art rejections of the claims have been withdrawn in light of Applicant’s amendments, remarks, and the cancelling of claims 5, 7-8, and 13-20. There are no remaining rejections.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephone conversation with Attorney of Record Anthony M. Del Zoppo, III (Reg. No. 51,606) on March 11, 2021.
The application has been amended as follows: 


Allowable Subject Matter
Claims 1-4, 6, and 9-12 are allowed (renumbered 1-9).
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or suggest “determining a displacement of the sub-portion from the contours of the sub- portion, the corresponding sub-portion and the other anatomy not deformed in the real- time ultrasound image and the 2-D slice; measuring a first distance between a contour of the sub-portion and a contour of the other anatomy in the real-time ultrasound image; measuring a second distance between a corresponding contour of the corresponding sub-portion and a corresponding contour of the other anatomy in the 2-D slice; and determining a differential displacement of the sub-portion from the first and second distance [...] wherein the displacement field is determined with the differential displacement” in combination with intervening limitations.
Exemplary prior art of record US 5,474,070 to Ophir et al. teaches measuring a differential displacement between two ultrasound echo sequences, the first before and the second after a displacement occurs in a target structure (“elastography contemplates sonically coupling an ultrasonic source to a target body; energizing the ultrasonic source to emit a first ultrasonic signal or pulse of ultrasonic energy from the source along an axis into the target body; detecting from a region within the target body a first echo sequence including a plurality of echo segments displacing the target body along the axis while maintaining coupling between the ultrasonic source and the target body; energizing the ultrasonic source to emit a second ultrasonic signal along the axis into the target body; and detecting from the region within the target body a second echo sequence including a plurality of echo segments resulting from the second transmitted signal; and measuring the differential displacement of the echo segments.” Col. 14, ll. 33-53). However, Ophir et al. does not teach determining a displacement of the sub-portion from the contours of the sub- portion, the corresponding sub-portion and the other anatomy not deformed in the real- time ultrasound image and the 2-D slice; measuring a first distance between a contour of the sub-portion and a contour of the other anatomy in the real-time ultrasound image; measuring a second distance between a corresponding contour of the corresponding sub-portion and a corresponding contour of the other anatomy in the 2-D slice; and determining a differential displacement of the sub-portion from the first and second distance, wherein the displacement field is determined with the differential displacement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793